     Case 2:19-cv-01905-KJD-BNW Document 36 Filed 11/17/20 Page 1 of 3




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    DANA SNIEGOCKI, ESQ.
      Nevada Bar No. 11715
 4    E-mail: dsniegocki@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 805-8340
      Attorneys for Plaintiff
 8
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
11      EDDIE DUTCHOVER, an Individual,
                                                      CASE NO.: 2:19-CV-01905-KLD-BNW
12                        Plaintiff,
13
       vs.
14                                                    STIPULATION AND ORDER
       MOAPA BAND OF PAIUTE INDIANS,                  EXTENDING TIME TO FILE
15     MOAPA TRIBAL COUNCIL, AND                      RESPONSE IN OPPOSITION TO
       MOAPA TRIBAL ENTERPRISES,                      DEFENDANTS’ MOTION TO DISMISS
16     collectively, "Moapa defendants”, VICKIE
17     SIMMONS, TYLER SAMSON,                         (FIRST REQUEST)
       GREGORY ANDERSON, URAL BEGAY,
18     LESLIE BRADLEY, DARREN DEBODA,
       DELAINE BOW, SAMANTHA LEE, a
19     Corporation, DOES 1-50, inclusive and
       ROE CORPORATIONS 1-50, inclusive,
20
21                         Defendants.

22           Plaintiff and Defendants, by and through their attorneys of record, hereby stipulate and
23    agree to the following:
24
             1. Defendants filed their Motion to Dismiss (ECF No. 28) on November 12, 2020.
25
             2. A Response in Opposition to Defendants’ Motion is due to be filed and served on
26
                 November 27, 2020.
27
28           3. Plaintiffs’ counsel’s office will be closed in observance of the upcoming

                                               Page 1 of 3
     Case 2:19-cv-01905-KJD-BNW Document 36 Filed 11/17/20 Page 2 of 3




 1             Thanksgiving holiday beginning noon on November 25, 2020 and will reopen on
 2             November 30, 2020.
 3
            4. Plaintiff’s counsel is set to appear in an arbitration on December 3, 2020 before the
 4
               Eighth Judicial District Court in Clark County, Nevada in another matter.
 5
            5. In order to accommodate Plaintiff’s counsel’s schedule, the parties hereby stipulate
 6
 7             and agree to a thirteen-day extension of time for Plaintiff to file his Response in

 8             Opposition to Defendants’ Motion to Dismiss.
 9          6. Accordingly, Plaintiff will file his Response in Opposition to Defendants’ Motion
10
               to Dismiss on or before December 10, 2020.
11
            7. This request for an extension of time is submitted in good faith to accommodate
12
13             Plaintiff’s counsel schedule and, accordingly, is not made for the purpose of delay.

14    ///

15    ///
16
      ///
17
      ///
18
      ///
19
20    ///

21    ///
22    ///
23
      ///
24
      ///
25
      ///
26
27    ///

28
                                              Page 2 of 3
     Case 2:19-cv-01905-KJD-BNW Document 36 Filed 11/17/20 Page 3 of 3




 1
 2     Dated: Monday, November 16, 2020         Dated: MONDAY, NOVEMBER 16, 2020
 3
       HKM EMPLOYMENT ATTORNEYS                 ZIONTZ CHESTNUT
 4     LLP

 5     /s/ Jenny L. Foley                        /s/ Brian W. Chestnut
       Jenny L. Foley (Bar no. 9017)            Brian W. Chestnut, WA Bar #23453
 6     Dana Sniegocki (Bar no. 11715)           Beth Baldwin, WA Bar #46018
       1785 East Sahara, Suite 300              Anna E. Brady, WA Bar #54323
 7
       Las Vegas, Nevada 89104                  Admitted pro hac vice
 8     Telephone: (702) 805-8340                2101 Fourth Avenue, Suite 1230
       Facsimile: (702) 805-8340                Seattle, WA 98121
 9     Email: jfoley@hkm.com                    Email: bchestnut@ziontzchestnut.com
       Email: dsniegocki@hkm.com                Email: bbaldwin@ziontzchestnut.com
10                                              Email: abrady@ziontzchestnut.com
       Attorneys for Plaintiff
11                                              Telephone: (206) 448-1230
                                                Facsimile: (206) 448-0962
12                                              Attorneys for Defendants
13
                                           ORDER
14
15                                         IT IS SO ORDERED:

16
17                                         UNITED STATES DISTRICT JUDGE
18
                                           DATED:       11/17/2020
19
20
21
22
23
24
25
26
27
28
                                          Page 3 of 3
